Name: Commission Regulation (EC) No 1542/1999 of 14 July 1999 fixing the actual production of olive oil and the unit amount of production aid for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce;  economic policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R1542Commission Regulation (EC) No 1542/1999 of 14 July 1999 fixing the actual production of olive oil and the unit amount of production aid for the 1997/98 marketing year Official Journal L 180 , 15/07/1999 P. 0004 - 0005COMMISSION REGULATION (EC) No 1542/1999of 14 July 1999fixing the actual production of olive oil and the unit amount of production aid for the 1997/98 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1638/98(2),Having regard to Regulation (EC) No 1638/98, and in particular Article 3(1) thereof,(1) Whereas Regulation (EC) No 1638/98 introduces major changes in the common organisation of the market in oils and fats from 1 November 1998; whereas the olive oil production aid scheme in particular has been overhauled; whereas, to ensure smooth transition between the schemes in force before and after 1 November 1998, it is necessary to lay down provisions for the production aid for the 1997/98 marketing year, to apply up to the end of that year;(2) Whereas Article 5 of Regulation No 136/66/EEC in the version applicable on 31 October 1998 provides that the unit amount of the production aid must be reduced where the actual production for a given marketing year exceeds the maximum guaranteed quantity fixed for that marketing year; whereas, however, producers whose average production is less than 500 kilograms of olive oil per marketing year are not affected by that reduction;(3) Whereas Article 17a of Council Regulation (EEC) No 2261/84(3), as last amended by Regulation (EC) No 1639/98(4), in the version applicable on 31 October 1998, provides that, in order to determine the unit amount of the production aid for olive oil which may be paid in advance, the estimated production for the marketing year concerned should be established; whereas, for the 1997/98 marketing year, the estimated production and the unit amount of production aid which may be paid in advance were fixed by Commission Regulation (EC) No 2095/98(5);(4) Whereas, pursuant to Article 17a(3) of Regulation (EEC) No 2261/84 in the version applicable on 31 October 1998, not more than eight months after the end of the marketing year, the quantity actually produced in respect of which entitlement to the aid has been recognised must be determined; whereas, to that end, in accordance with Article 12a of Commission Regulation (EEC) No 3061/84(6), as last amended by Regulation (EC) No 2455/97(7), the Member States concerned must notify the Commission, not later than 31 May following each marketing year, of the quantity recognised as qualifying for the aid in each Member State; whereas, as a result of those communications, the quantity eligible for aid for the 1997/98 marketing year amounts to 712847 tonnes for Italy, 2480 tonnes for France, 492364 tonnes for Greece, 1147000 tonnes for Spain and 39600 tonnes for Portugal;(5) Whereas recognition by the Member States of those quantities as qualifying for the aid implies that the checks referred to in Regulations (EEC) No 2261/84 and (EEC) No 3061/84 have been carried out; whereas, however, fixing actual production in accordance with the information on the quantities recognised as qualifying for Community aid by the Member States does not prejudge the conclusions that may be drawn from verification of the accuracy of that information under the clearance of accounts procedure;(6) Whereas, in view of the quantity actually produced, the unit amount of the production aid provided for in point (b) of the fifth subparagraph of Article 5(1) of Regulation No 136/66/EEC in the version applicable on 31 October 1998 should also be fixed;(7) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1For the 1997/98 olive oil marketing year:- the quantity actually produced in respect of which entitlement to the production aid has been recognised is 2394291 tonnes,- the unit amount of the production aid shall be EUR 80,17 per 100 kilograms.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30. 9. 1966, p. 3025/66.(2) OJ L 210, 28.7.1998, p. 32.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 266, 1.10.1998, p. 62.(6) OJ L 288, 1.11.1984, p. 52.(7) OJ L 340, 11.12.1997, p. 26.